United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3689
                                   ___________

Steven Caldwell,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: February 3, 2010
                                Filed: February 19, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.


       Steven Caldwell appeals the district court’s1 order affirming the denial of
disability insurance benefits. Having carefully reviewed the record, see Van Vickle
v Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008) (standard of review), we reject
Caldwell’s arguments for reversal, see Willcockson v. Astrue, 540 F.3d 878, 880 (8th
Cir. 2008) (when determining residual functional capacity, administrative law judge


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
must consider medical evidence, observations of treating doctors and others, and
claimant’s own description of his limitations); Craig v. Apfel, 212 F.3d 433, 436 (8th
Cir. 2000) (administrative law judge is not required to discuss all evidence, and failure
to cite specific evidence does not mean it was not considered). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-